REYNOLDSON, Chief Justice
(dissenting).
In the unusual circumstances presented by this record, I would reverse and remand on the ground the Commission is in violation of statutory provisions and the law as laid down in the Hanson decision.
I. There is no dispute the total plan of Iowa Power and its companion utilities was to extend a 345,000 volt electric transmission line southeasterly from the Raun substation near Sioux City to Iowa Power’s Sycamore substation in Grimes. Involved here was the final four-county north-south segment. The Commission’s June 20, 1977, order pointed out it had “docketed the matter by county.” Even making the doubtful assumption a project legally can be so segmented,1 no one contends the “county” franchises were not required to link as one continuous electric transmission line.
It therefore seems bizarre to suggest, as does the Commission, and to hold, as does the majority, that, “Approval of a franchise for one county does not dictate the result to be reached in any other county.”
It so happens in this case that a little-used branch line of The Chicago and North *214Western Transportation Company bisects the east-west segment of the transmission project in Webster County and then runs southeasterly about fifty miles through Boone and part of Dallas Counties, where it bisects another already-existing east-west transmission line running directly into Sycamore substation. These farmer-objectors wanted serious consideration given to running the transmission line in this railroad right-of-way, using single-pole construction. Instead, the Commission granted a Webster County “franchise” which took the east-west segment to Lehigh, nine miles east of the railroad right-of-way. To the south, the Commission granted a Dallas County “franchise,” on a final-segment diagonal from the southeast to the northwest, which terminated seven miles east of the railroad right-of-way. Regardless of the formalities which thereafter ensued, objectors’ proposed railroad route was doomed by this fait accompli.
The Commission early ruled objectors had standing to intervene in the Dallas County “franchise” proceeding:
The petitioners may have their rights adversely affected by a segment of the line which lies in another county. We view them as concerned parties who should be given at least the opportunity to participate in overall evaluation of the transmission line.
But in its later ruling the Commission reversed course, holding “such landowners have no standing to challenge the proposed routing under voluntary easements in Dallas County on the ground that it does not follow division lines of lands or railroads.” In its order denying rehearing the Commission rejected as “absurd” the objectors’ contention section 478.18 “was enacted to protect all of the citizens of the State of Iowa and the future occupants and owners of land,” and asserted as a legal proposition that section 478.18 “does not even apply to voluntary easements.”
Objectors not only contested the proposed diagonal construction, but the terminus of the Dallas County “franchise.” They should be accorded enough standing as persons affected by the overall development of the project to do both. The. Commission adopted the view the matter ended when the Dallas County landowners, persuaded by the fifty percent additional damages paid by Iowa Power, reacknowledged the diagonal easements. This amazing abdication of authority to determine the overall route over which a franchise is to be granted, and repudiation of the clear legislative mandate in section 478.18 against diagonal transmission lines, resulted from accepting the utilities’ argument that the constitutional right of private parties to contract must be recognized. Such a retreat ignores the fact the parties are in no position to contract until the Commission has franchised the proposed route. § 478.4 (“with such modifications as to location and route as may seem to it just and proper”). It abandons the proper role of the Commission as representative of the public in carrying out the legislatively-expressed will of all Iowans. The perpetual damage inflicted by diagonal lines on Iowa’s only potentially inexhaustible resource — its farmland— looms large when measured against the money damages to be obtained by persons who happen to hold present title.
II. The Commission reached its decision . by not following Hanson and by a 180-de-gree misinterpretation of its teachings.
It is plain the overall thrust of this legislation was to protect farmland, and no one in this litigation has suggested any other purpose. We should judicially notice, as the Commission should have done, that long-established rail lines often form property boundary lines and furnish a ready-made conduit for additional utilities to pass through farmland with minimal disruption to farm activities and production. It follows the legislature must have intended that railroad routes be considered seriously before opting for division line routes through cultivated fields.
Important here is the following from Hanson, already partially quoted by the majority:
*215If the legislature required adherence to railroad and land division lines, the electric industry (and therefore its customers) would often have the additional expense involved in longer lines, more cable and structures, proximity to more buildings, more changes of direction in lines, and interference with more landowners. These are built-in, unavoidable added costs of such a system. But such is the system the legislature chose, to be used wherever practicable and reasonable.
Clearly the legislature did not mean that the additional burdens which ordinarily attend railroad and land division routes, as contrasted to diagonal lines, make those routes impracticable and unreasonable. Those additional burdens inhere in the railroad and land division system. If those burdens made the railroad and land division system impracticable or unreasonable, then few if any situations would exist in which such system would prevail over diagonal lines and the statute would be an almost empty letter.
(Emphasis added.) 227 N.W.2d at 162-63. This court thus recognized that a railroad route would involve the “additional expense” of longer lines, more cable and structures, more changes of direction, proximity to more buildings, and interference with more property owners. The legislature should also be accorded the intelligence to know towns are located along railroad routes. Yet the whole thrust of the utilities’ evidence was to demonstrate the proximity to buildings and alleged additional cost involved in the railroad route. Under careful examination by objectors’ counsel, no witness denied these problems were other than those which would “ordinarily attend” running a transmission line along a railroad right-of-way. While the utilities’ experts opined the suggested single-pole construction would have to bypass the little towns along the railroad, no explanation was advanced to show why Iowa Power’s single-pole transmission line was acceptable through the city of Des Moines and over the much-traveled 1-235 highway. The Commission turned its decision on the same factors which we said in Hanson were not to be controlling.
Finally, the Commission’s decision quoted the Hanson paragraph last above set out,, underlined the sentence, “Those additional burdens inhere in the railroad and land division system,” then held that provision “effectively blunts their [the objectors’] standing to complain of division line routing because of its inherent burdens on their interests.” The “burdens” we referred to in the last paragraph as well as the “additional expense” mentioned in the prior paragraph from Hanson were references to the utilities’ burdens and expense, not the property owners’. The result of this misinterpretation was to stand the Hanson decision on its head.
I would reverse, vacate the Commission’s decision, and again remand to the Commission for reconsideration in light of the above law interpretations relating to objectors’ standing, section 478.18 and our Hanson holding.
McGIVERIN and LARSON, JJ., join this dissent.

. Granted that informational meetings are required in each county, § 478.2, The Code 1979, there is no statutory authority to break one project into county-by-county franchises. See § 478.2 (providing for meetings in each county affected by a franchise for a new transmission line); § 478.3 (requiring the petition to set forth the name of “the individual, company, or corporation asking for the franchise,” and the relationship of “the proposed project” to various needs, existing electric utility systems, and oth-. er power systems planned for the future) (emphasis added). The section 478.4 right to grant “such franchise” in whole or in part refers to the same franchise described in the petition. It provides no authority for the procedure followed by the Commission in this situation.